As filed with the Securities and Exchange Commission on October 7, 2016 Registration No. 333-213519 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No.2 to the Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Ocean Power Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2535818 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1590 Reed Road
